Citation Nr: 1211899	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1957 to August 1960.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.  The RO confirmed the denial in a December 2009 rating decision.

The Veteran's representative alluded to a request from the Veteran on his VA Form 9 for a Travel Board hearing.  There is actually no request for a hearing on the VA Form 9.  Nevertheless, given the favorable outcome below, the Veteran is not prejudiced with the Board proceeding with a decision on appeal without sending the case back so that the Veteran can be scheduled for a hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to his acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he has hearing loss caused by in-service exposure to aircraft noise in the Navy.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

At the outset, the Board notes that the Veteran's service records show that he was a Naval Aviator.  Thus, exposure to acoustic trauma in service is conceded.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service treatment records document audiograms prior to entry into service and at discharge but there are no findings of hearing loss in service.  Prior to entry into service, a June 1955 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
15
15
15
-
25

Whispered voice and spoken voice tests were 15 out of 15.

A few months before the Veteran's discharge an April 1960 audiogram shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
5
5
0
0
10

It appears that the April 1960 audiogram is in ASA units, which would make the findings in April 1960 more consistent with the findings in June 1955.  Converted to ISO units, pure tone thresholds, in decibels, in April 1960 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
15
10
10
15

Regardless of the uncertainty in whether the April 1960 audiogram is in ISO or ASA units, a hearing loss disability is not shown in either instance (as is the case with the June 1955 audiogram).

An August 1960 discharge examination record shows that whispered voice and spoken voice tests were 15 out of 15.  The Veteran also underwent hearing tests during his service in the Navy Reserves in August 1961 and January 1962 and hearing loss for VA purposes was not shown.

Even though there is no hearing loss disability shown at separation from service, service connection may nevertheless be established by showing that any present hearing loss disability is related to service.  See Hensley, 5 Vet. App. at 160.  As the exposure to acoustic trauma in service is conceded, the determinative issue is whether the Veteran has bilateral hearing loss as a result of this in-service noise exposure.  

A post-service private opinion from a doctor in January 2009 notes that the Veteran had a history of bilateral sensorineural hearing loss.  It was noted that the Veteran felt that his hearing loss had become more of a problem for him.  His audiogram that day showed bilateral high frequency hearing loss with a speech reception threshold of 35 on the right and 30 on the left, and 100 percent discrimination bilaterally.  The doctor noted that he had reviewed the service records including the DD 214 and that it was his opinion that it was as likely as not that the Veteran's exposure to aircraft noise while in the service had contributed to this disability.

The audiogram from the visit showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
50
50
LEFT
25
30
35
45
50

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

A November 2009 VA examination report shows that the Veteran had a history of noise exposure as a pilot in the Navy and no high level of occupational or recreation noise exposure in civilian life.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
55
55
LEFT
15
30
30
45
50

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss, mild to moderately severe in the right and mild to moderate in the left.  The examiner noted that private and service records were reviewed.  It was the examiner's opinion that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of noise trauma in the Navy.  The rationale was that all Navy audiograms indicated normal hearing bilaterally while in the Navy.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a hearing loss disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he was exposed to acoustic trauma in the Navy and has experienced chronic hearing loss are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his hearing loss and noise exposure are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he was exposed to acoustic trauma in the Navy and did not have any significant noise exposure from recreational or occupational noises post-service and that he has experienced hearing loss for many years.  The Veteran's lay statements with respect to his complaints of hearing loss are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinion from the VA examiner does not have high probative value, as the examiner based the opinion that the hearing loss was not due to military service on the fact that the disability was not shown in service.  However, the fact that hearing loss first manifested after service is not fatal to the service connection claim.  As previously noted, a claimant may still establish service connection for a current hearing loss disability, even if the regulatory requirements for establishing a current disability are not met until after service.  See Hensley, supra.  The examiner did not offer any other rationale for his opinion.  

The opinion from the private physician provides positive evidence in favor of the Veteran's claim that his hearing loss is related to service.  While the physician did not provide a rationale for his opinion, he appeared to take the Veteran's history as he reported it as credible, which as noted above, is also considered credible by the Board, and also indicated that he had thoroughly reviewed the record and provided a thorough audiological examination.  There are no other medical opinions of record addressing the etiology of the hearing loss.

In weighing the favorable medical opinion, the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding chronic symptomatology of hearing loss for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has hearing loss related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for bilateral hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


